Citation Nr: 1044956	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-23 086	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease of the lumbar spine, 
lumbar myositis and diffuse bulging lumbar disc, prior to August 
15, 2005, and to an initial rating higher than 40 percent from 
August 15, 2005.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The  Veteran had active service from March 1980 to May 1980, May 
2002 to April 2002 and February 2003 to November 2003.  

This matter comes before the Board of  Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a September 2005 rating decision, the RO granted an increased 
evaluation of 40 percent for his back disability, effective 
August 2005.  Despite the grant of this increased evaluation, the  
Veteran has not been awarded the highest possible evaluation.  As 
a result, he is presumed to be seeking the maximum possible 
evaluation.  The issue remains on appeal, as the  Veteran has not 
indicated satisfaction with the 40 percent rating.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).

In November 2007 and March 2010, the Board remanded this claim 
for additional development.  Unfortunately, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the  Veteran if further action is 
required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last two 
Remands was not accomplished.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The  Veteran was afforded VA examinations for his service-
connected degenerative joint disease of the lumbar spine, lumbar 
myositis, and diffuse bulging lumbar disc in March 2004, August 
2005, December 2009, and April 2010.  

In a November 2007 Remand, the AMC was directed to obtain a VA 
examination for the  Veteran's spine disability.  The examiner 
was directed to describe the complete range of motion of the  
Veteran's lumbosacral spine, including accurately measuring and 
reporting where any recorded pain begins and ends when measuring 
limitation of motion.

The  Veteran was afforded a VA examination in December 2009.  The 
examiner reported the  Veteran's range of motion measurements 
with no numerical notation of pain occurring at any degree.  
However, the examiner commented that there was objective evidence 
of pain on active range of motion and objective evidence of pain 
following repetitive motion.  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  The 
Board found that an additional remand was necessary and in a 
March 2010 Remand, the Board instructed the AMC to obtain a more 
complete and thorough examination that reported the numerical 
notation at which pain occurred.

As a result, the  Veteran was afforded a VA examination in April 
2010.  Again, however, the examiner reported the  Veteran's 
range of motion measurements with no numerical notation of 
pain occurring at any degree even though it was reported 
that there was objective evidence of pain on active range 
of motion and objective evidence of pain following 
repetitive motion.  

The Board finds that a remand is necessary to determine the 
degree at which pain occurs during range of motion tests.  These 
findings are necessary to adequately rate the  Veteran's 
disability according to DeLuca.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain up-to-date VA treatment records 
and place them into the  Veteran's claims 
folder.  

2.  Afford the  Veteran a VA examination 
to determine the severity of his service-
connected back disability.  Along with 
this Remand, the examiner should be given 
a copy of the Remands from November 2007 
and March 2010.  

The examiner should identify and 
completely describe all current 
symptomatology, including neurological 
symptoms.  

The  Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all findings 
in terms of the General Rating Formula for 
Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 - 5243.  38 C.F.R. § 
4.71a.  The pertinent rating criteria must 
be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

3.  The examination report must 
include ranges of motion, with 
notations as to the degree of motion 
at which the  Veteran experiences 
pain, if any. 

4.  The  Veteran is hereby notified that 
it is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  The RO/AMC must ensure that all 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the  Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The  Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
Veterans' Appeals or by the United States Court of Appeals for  
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of  Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of  Veterans' Appeals is appealable to the United States 
Court of Appeals for  Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

